Evans, P. J.
A judgment may be set aside on motion in a proper ease; but tlie movant can not, in a single proceeding, liave three separate and distinct judgments vacated. Accordingly, where three fi. fas. are levied on the same land, and to each levy a claim is filed by the same person, and an order is taken to consolidate and try the different cases as one case, and a verdict is rendered finding the property subject to each fi. fa., upon which verdict separate judgments are entered, a motion to set aside the three judgments is properly dismissed.
Judgment affirmed,

All the Justices concur.